Citation Nr: 1124014	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for myofascial pain syndrome with fibromyalgia.  

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to service connection for bilateral plantar fasciitis. 

4.  Entitlement to an initial compensable rating for a right ankle sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from May 1985 to September 1985 and from May 1989 to August 1994 with service in Southwest Asia.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2003 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2009, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

Subsequent to issuance of the supplemental statement of the case (SSOC) in March 2011, the Veteran submitted evidence pertinent to the claims for service connection on appeal.  The Veteran's representative provided a waiver of initial RO consideration of this evidence in the March 2011 post-remand brief.  Thus, the Board will consider the claims on the merits.  See 38 C.F.R. § 20.1304 (2010).

In the September 2009 appellant's brief, the Veteran's representative raised the issues of entitlement to service connection for orthopedic disabilities of the cervical and lumbar spine to include as secondary to myofascial pain syndrome.  In addition, an August 2010 statement from the Veteran appears to argue that earlier effective date are warranted for several service-connected disabilities.  However, the Veteran did not specifically indicate which disabilities were entitled to "retroactive pay."
These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action, to include contacting the Veteran and asking him to clarify which disabilities he believes are entitled to earlier effective dates for the grant of service connection.  

The issue of entitlement to a compensable rating for a right ankle sprain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's myofascial pain syndrome with fibromyalgia is productive of constant widespread musculoskeletal pain and tender points, with fatigue, sleep disturbance, stiffness,  and irritable bowel symptoms; he is currently in receipt of the maximum schedular rating for this disability. 

2.  A left ankle strain was not present in service or until years thereafter and is not etiologically related to active duty service.  

3.  Bilateral plantar fasciitis was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for myofascial pain syndrome with fibromyalgia are not met.  38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16, 4.71a, Diagnostic Code 5025 (2010).

2.  The criteria for service connection for a left ankle strain are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  The criteria for service connection for bilateral plantar fasciitis are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Entitlement to service connection for myofascial pain syndrome was granted in an August 1994 rating decision with an initial 20 percent evaluation assigned effective August 2, 1994.  The December 2004 rating decision on appeal continued a 40 percent evaluation for myofascial pain syndrome.  In an August 2006 rating decision, the RO recharacterized the Veteran's myofascial pain syndrome to include fibromyalgia.  The Veteran contends that a rating in excess of 40 percent is warranted for this disability as it is productive of severe neck, shoulder and back pain, as well as fatigue, memory impairment, and gastrointestinal problems.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's myofascial pain syndrome with fibromyalgia is currently rated as 40 percent disabling under Diagnostic Code 5025 pertaining to fibromyalgia.  This is the maximum rating possible under this diagnostic code.  A 40 percent evaluation is assigned for fibromyalgia that is productive of widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are constant, or nearly so, and refractory to therapy.  'Widespread pain' is defined as pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  As the Veteran is in receipt of the highest possible rating for his disability, an increased schedular rating is not possible.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  The Veteran's myofascial pain syndrome with fibromyalgia is manifested by symptoms such as widespread muscle pain with tender trigger points, fatigue, memory impairment, gastrointestinal complaints, weakness, and other flu-like symptoms.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Board has also considered whether the Veteran's claim for an increased rating includes a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU).  The Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

The RO denied entitlement to TDIU in an unappealed August 2006 rating decision.  Since then, the record is negative for evidence that the Veteran is unemployable due to service-connected myofascial pain syndrome with fibromyalgia.  He is not in receipt of Social Security disability benefits, and has continued to work as a postal worker and contract specialist with the Department of Defense throughout the claims period.  The Veteran has reported missing several weeks of work per year due to his disability, but there is no subjective or medical evidence that he is unable to perform his duties due to service-connected myofascial pain syndrome.  The Veteran also noted in a March 2009 statement that he was allowed to modify his work schedule to accommodate his disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected myofascial pain syndrome with fibromyalgia.


Service Connection Claims

The Veteran contends that service connection is warranted for a chronic left ankle disability and bilateral plantar fasciitis as they were incurred due to injuries during active duty service, including airborne and assault qualification training.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service records are negative for evidence of a chronic left ankle disability or bilateral plantar fasciitis.  The Veteran sustained injuries to his right ankle in July 1985 and February 1990, but there are no reports of left ankle or foot pain associated with these injuries.  The Veteran's lower extremities and feet were also normal at examinations in June 1987 and May 1989 and the Veteran denied any history of foot trouble on the accompanying reports of medical history.

The Veteran was diagnosed with bilateral plantar fasciitis by a podiatrist in October 2000 at the Richmond VA Medical Center (VAMC) and by a VA examiner in January 2010.  A chronic left ankle sprain was also diagnosed by VA examiners in January 2010 and February 2011.  While service treatment records do not document the incurrence of left ankle or foot injuries during service, the Veteran's DD-214 indicates that he completed airborne and air assault training courses.  The Veteran is also competent to assert the incurrence of injuries during service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board will resolve all reasonable doubt in favor of the Veteran and find that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

With regard to the third element of service connection, the Veteran has reported a continuity of symptoms of left ankle and bilateral foot pain since service.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history is not credible.  Although the Veteran has recently reported a continuity of left ankle and foot pain since service, service records do not document any treatment or complaints related to these conditions.  The Veteran has also provided inconsistent statements regarding the onset of his disabilities.  Treatment records from the VAMC dating from the period when the Veteran was first diagnosed and treated for plantar fasciitis show that he reported a history of bilateral foot pain beginning in 2000 associated with his work as a letter carrier.  These statements are contradictory to the more recent reports of constant pain since service provided in the context of claims for benefits.  

Additionally, the post-service record is entirely negative for findings or complaints of foot or ankle problems until more than 5 years after the Veteran's separation from active duty.  The Board finds that the Veteran's statements and history made for compensation purposes years after his separation from active duty are not credible in light of the inconsistent history provided by the Veteran and the complete absence of complaints or treatment for years after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The medical evidence also does not establish a nexus between the Veterans's left ankle strain and plantar fasciitis and service.  The only medical opinions of record, those of the January 2010 and February 2011 VA examiners, do not support the claim.  The VA examiners found that it would require speculation to link the Veteran's left ankle strain and plantar fasciitis to active duty service as there was no documentation of any left ankle or foot injuries or treatment during service.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board has considered the Veteran's contentions that his left ankle strain and plantar fasciitis are due to injuries during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of ankle and foot pain, but finds that such statements in this case are not credible and his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was 5 years after his separation from active service.  In addition, there is no medical evidence supporting the Veteran's claims.  The Board has considered the Veteran's statements, but finds that his reported history of a continuity of symptoms since service is not credible and he is not competent to provide a medical opinion in this case.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and active duty.  The Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in September 2004 and September 2007 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in September 2007 and December 2009 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim for an increased rating, complete VCAA notice (specifically notice of the Dingess elements) was provided after the initial adjudication of the claim.  However, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the March 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims.  Although the January 2010 and February 2011 VA examiners were unable to opine on the etiology of the Veteran's left ankle sprain and plantar fasciitis without speculation, the Board finds that these medical opinions are adequate.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," but it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In this case, the complete claims file and records of the Veteran were reviewed by the examining physician, physical examinations were conducted, and the Veteran provided the history of the claimed conditions.  The examiners also stated why a non-speculative opinion was not possible, specifically, because of the lack of documentation of the reported ankle and foot injuries during active duty service.  See id.  Therefore, the Board finds that the medical opinions of the January 2010 and February 2011 VA examiners are adequate.  

The Board also finds that VA has complied with the December 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was provided VA examinations of his myofascial pain syndrome, ankles, and feet.  The case was then readjudicated in a March 2011 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 40 percent for myofascial pain syndrome with fibromyalgia is denied.  

Entitlement to service connection for a left ankle disability is denied. 

Entitlement to service connection for bilateral plantar fasciitis is denied. 


REMAND

In March 2011, the Veteran filed a notice of disagreement with the assignment of an initial noncompensable rating for a right ankle sprain in a March 2011 rating decision.  The Veteran has not been provided a statement of the case (SOC) in response to the notice of disagreement, and a remand is therefore required for the issuance of a SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the appellant and his representative on the issue of entitlement to an initial compensable rating for a right ankle disability.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


